Case 2:21-mj-00241-MLP Document 1 Filed 04/22/21 Page 1 of 12




                                            MJ21-241
                Case 2:21-mj-00241-MLP Document 1 Filed 04/22/21 Page 2 of 12




 1 STATE OF WASHINGTON                  )
                                        )      ss
 2
     COUNTY OF KING                     )
 3
 4                                           AFFIDAVIT
 5         I, Michael D. Harrold, being first duly sworn on oath, depose and say:
 6                                          BACKGROUND
 7         1.       Affiant Background. I am a United States Postal Inspector, assigned to
 8 investigate the unlawful transportation of contraband, including Title 21 controlled
 9 substances, through the United States mail. I have been a Postal Inspector since
10 December, 2018, and am currently assigned to the Seattle Division Headquarters office,
11 located in Seattle, Washington. As part of my duties, I investigate incidents where the
12 U.S. mail system is used for the purpose of transporting illegal materials, including
13 controlled substances such as marijuana, cocaine, methamphetamine and heroin, in
14 violation of Title 21, United States Code, Sections 841(a)(1), 843(b), and substances
15 mailed in violation of Title 18, United States Code, Section 1716 (injurious articles). I
16 completed the Criminal Investigator Training Program (CITP) at the Federal Law
17 Enforcement Training Center (FLETC) and the Naval Criminal Investigative Service
18 (NCIS). From 2011to 2018, I was employed as a Special Agent with NCIS. From 2001
19 to 2011, I was a Trooper with the Georgia State Patrol (GSP), completing Trooper School
20 at the Georgia Public Safety Training Center (GPSTC). I was a Police Officer with the
21 Marietta, GA Police Department from 1999 to 2001, completing basic mandate training
22 at the Northwest Georgia Law Enforcement Academy. I have received specialized
23 training in the investigation of controlled substances in the U.S. mails. I have also
24 received training on the identification of controlled substances and interdiction of
25 controlled substances.
26         2.       Duties, Training & Experience. As part of my duties, I investigate the
27 use of the U.S. mails to illegally mail and receive controlled substances, the proceeds of
28 drug trafficking, as well as other instrumentalities associated with drug trafficking, in

     AFFIDAVIT OF INSPECTOR M. D. HARROLD - 1                                UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO# 2021R00407 [BEACH SKIN to NTREQUIRE]
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
                Case 2:21-mj-00241-MLP Document 1 Filed 04/22/21 Page 3 of 12




 1 violation of Title 21, United States Code, Sections 841(a)(1) (distribution and possession
 2 with intent to distribute controlled substances), and 843(b) (unlawful use of a
 3 communication facility, including the U.S. mails, to facilitate the distribution of
 4 controlled substances and proceeds from the sale thereof). As set forth below, my
 5 training and experience includes identifying parcels with characteristics indicative of
 6 criminal activity. During the course of my employment as a law enforcement officer, I
 7 have participated in many criminal investigations involving suspicious parcels and
 8 controlled substances.
 9         3.       The information contained in this affidavit is based upon knowledge I
10 gained from my investigation, my personal observations, my training and experience, and
11 investigation by other Inspectors, agents, and officers. Because the purpose of this
12 affidavit is limited to setting forth probable cause to search the SUBJECT PARCEL
13 described below, I have not set forth every fact of which I am aware pertaining to the
14 investigation.
15         4.       Through my training and experience, I am aware that the United States
16 Postal Service (USPS) mail system is often used to transport controlled substances and/or
17 the proceeds from the sales of controlled substances throughout the United States. I have
18 learned and observed that sometimes drug traffickers put controlled substances and
19 proceeds in the same parcel. I also know that drug traffickers prefer mail/delivery
20 services such as Express and Priority Mail because of the reliability of these services, as
21 well as the ability to track the article’s progress to the intended delivery point. When a
22 drug trafficker learns that a mailed article has not arrived as scheduled, he/she becomes
23 suspicious of any delayed attempt to deliver the item.
24         5.       In addition, I am aware that the USPS Express and Priority Mail services
25 were custom-designed to fit the needs of businesses by providing overnight delivery for
26 time sensitive materials. Business mailings often contain typewritten labels, are in flat
27 cardboard mailers, and usually weigh less than eight (8) ounces. In addition, businesses
28

     AFFIDAVIT OF INSPECTOR M. D. HARROLD - 2                               UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO# 2021R00407 [BEACH SKIN to NTREQUIRE]
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
               Case 2:21-mj-00241-MLP Document 1 Filed 04/22/21 Page 4 of 12




1 using corporate charge accounts print their account number on the Express and Priority
2 Mail label in order to expedite transactions with USPS.
3         6.       Based on my training and experience concerning the use of Express and
4 Priority Mail for the transportation of controlled substances and/or proceeds from the
5 sales of controlled substances, I am aware that these parcels usually contain some or all
6 of the following characteristics (which are different than characteristics of parcels being
7 sent by legitimate businesses):
8                  a.    Unlike typical Express and Priority Mail business mailings which
                         usually have typed labels, parcels containing controlled substances
9
                         and/or proceeds often have handwritten address information. In
10                       addition, the address information often contains misspelled words or
                         incomplete/incorrect addresses. This is done in an effort to help
11
                         conceal the true identities of the individuals involved.
12
                   b.    The handwritten label on Express and Priority Mail parcels
13                       containing controlled substances and/or proceeds do not contain a
14                       business account number and/or credit card number. This often
                         indicates that the sender likely paid cash. A credit card or business
15                       account number would more likely enable law enforcement officers
16                       to connect the parcel to identifiable individuals.
17                 c.    Express and Priority Mail parcels containing controlled substances
18                       and/or proceeds are often distinguishable from typical business
                         mailings as they do not bear any advertising on the mailing
19                       container/box, and are typically mailed from one individual to
20                       another.

21                 d.    The sender and/or recipient addresses on Express and Priority Mail
22                       parcels containing controlled substances and/or proceeds are often
                         either fictitious, or are persons not associated with the addresses
23                       listed in USPS or law enforcement databases.
24
                   e.    The zip codes for the sender addresses on Express and Priority Mail
25                       parcels containing controlled substances and/or proceeds are often
                         different from the zip codes of the post offices from where the
26
                         parcels were mailed.
27
28

     AFFIDAVIT OF INSPECTOR M. D. HARROLD - 3                               UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO# 2021R00407 [BEACH SKIN to NTREQUIRE]
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                Case 2:21-mj-00241-MLP Document 1 Filed 04/22/21 Page 5 of 12




 1                  f.     Express and Priority Mail parcels containing controlled substances
                           and/or proceeds are often heavily taped with tape on the seams of the
 2
                           parcel, in an apparent effort to conceal scent.
 3
                    g.     Express and Priority Mail parcels containing controlled substances
 4                         and/or proceeds often include a waiver of signature requirement
 5                         upon delivery.
 6         7.       Inspectors who encounter a parcel with any or all of the above
 7 characteristics often further scrutinize the parcel by, among other tactics, conducting
 8 address verifications using law enforcement databases and conducting trained narcotic-
 9 detecting canine examinations.
10                              ITEM TO BE SEARCHED
11         8.       As set forth in Attachment A, this affidavit is made in support of an
12 application for a search warrant for one USPS Priority Mail parcel, hereinafter referred to
13 as the “SUBJECT PARCEL.” This parcel is believed to contain controlled substances or
14 proceeds from the sale of controlled substances. The SUBJECT PARCEL are further
15 described as follows:
16                                          SUBJECT PARCEL
17         9.       One USPS Priority Mail parcel addressed to “Melissa Ntrequire 2915 288th
18 ST E Roy, WA 98580-8559” with a return address of “Beach Skin 43143 Lancaster blvd
19 Lancaster, CA 93535” This parcel measures approximately 8.6” X 5.4” X 1.75” with a
20 weight of approximately 1 pound, 0 ounces. This parcel is postmarked April 10, 2021,
21 from zip code 93535 and carries $7.27 in postage. The delivery confirmation number is
22 9405509205568340949106. The parcel is currently located at the USPS Seattle
23 Processing and Distribution Center, 10700 27th Ave. S., Seattle, Washington.
24                                        ITEMS TO BE SEIZED
25         10.      The application requests that law enforcement officers and agents be
26 authorized to seize the following from the SUBJECT PARCEL, which constitute the
27 fruits, instrumentalities, and evidence of mailing and distribution of controlled substances
28 in violation of Title 21, United States Code, Sections 841(a)(1) (distribution and

     AFFIDAVIT OF INSPECTOR M. D. HARROLD - 4                                 UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     USAO# 2021R00407 [BEACH SKIN to NTREQUIRE]
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
             Case 2:21-mj-00241-MLP Document 1 Filed 04/22/21 Page 6 of 12




 1 possession with intent to distribute controlled substances) and 843(b) (unlawful use of a
 2 communication facility, including the U.S. mails, to facilitate the distribution of
 3 controlled substances):
 4                a.     Controlled substances, including, but not limited to, cocaine, crack
                         cocaine, fentanyl, heroin, hashish, marijuana, methamphetamine,
 5
                         MDMA, methadone, oxycodone, and Oxycontin;
 6
                  b.     Monetary instruments, including but not limited to, currency, money
 7                       orders, bank checks, or gift cards;
 8
                  c.     Controlled substance-related paraphernalia;
 9
10                d.     Documentary evidence relating to the purchase, sale, and/or
                         distribution of controlled substances;
11
                  e.     Notes, letters and other items which communicate information
12
                         identifying the sender and/or recipient or pertaining to the contents
13                       of the mailing; and
14                f.     Fingerprints and/or handwriting, to identify who handled and/or
15                       mailed the parcel.
16                                  THE INVESTIGATION
17         11.    On April 19, 2021, the USPS received the SUBJECT PARCEL after it was
18 returned to the USPS by the mail recipient at the listed recipient address. The name listed
19 on the parcel did not receive mail at the address. The SUBJECT PARCEL was identified
20 as suspicious due to being placed in the US Mail in California City, CA but listing a label
21 of Lancaster, CA. The SUBJECT PARCEL was heavily taped. I know through my
22 training and experience that these are tactics commonly used by drug traffickers using the
23 U.S. mails in an attempt to elude detection by law enforcement.
24         12.    Using USPS and law enforcement databases, I researched the sender
25 address listed on the SUBJECT PARCEL. I learned that the address “43143 Lancaster
26 blvd Lancaster, CA 93535” is not a true and deliverable address. A business named
27 “Beach Skin” was not located in Lancaster, CA.
28

     AFFIDAVIT OF INSPECTOR M. D. HARROLD - 5                               UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO# 2021R00407 [BEACH SKIN to NTREQUIRE]
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 2:21-mj-00241-MLP Document 1 Filed 04/22/21 Page 7 of 12




 1         13.    Using USPS and law enforcement databases, I researched the recipient
 2 name and address listed on the SUBJECT PARCEL. I learned that the address “2915
 3 288th ST E Roy, WA 98580-8559” is a true and deliverable address. An individual by the
 4 name of “Melissa Ntrequire” was not associated to the address. An individual by the
 5 name of “Melissa Rilley” was associated to the address. A check of law enforcement
 6 databases showed multiple arrests for “Melissa Rilley” for controlled substance
 7 violations.
 8         14.    Based upon this information, on April 21, 2020, at approximately 9:50 AM,
 9 Inspectors requested the assistance of Officer Kristina Johnson and her canine partner
10 “Remi,” a narcotic-detection dog. Officer Johnson and “Remi” systematically searched a
11 line-up of five parcels, including the SUBJECT PARCEL and four control parcels in an
12 open area at the USPS Seattle Processing and Distribution Center. Postal Inspectors
13 placed the SUBJECT PARCEL in position #4, outside of the view of Officer Johnson and
14 “Remi.” Upon approaching the SUBJECT PARCEL, “Remi” stopped and took several
15 deep breaths and sat. When “Remi” sits, it’s an indication she could smell the positive
16 odor of narcotics coming from the parcel. K9 Officer Johnson’s affidavit describing
17 Remi’s training and qualifications is attached to this affidavit and incorporated herein by
18 reference.
19                                       CONCLUSION
20         15.    Based on the facts set forth in this Affidavit, as well as the attached
21 affidavit (incorporated herein by reference) of Officer Johnson, I believe there is probable
22 cause to conclude that the SUBJECT PARCEL contains controlled substances, currency,
23 documents, or other evidence, more fully identified in Attachment B, that relates to the
24 mailing and distribution of controlled substances, in violation of Title 21, United States
25 Code, Sections 841(a)(1) (distribution and possession with intent to distribute controlled
26 //
27 //
28

     AFFIDAVIT OF INSPECTOR M. D. HARROLD - 6                                 UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     USAO# 2021R00407 [BEACH SKIN to NTREQUIRE]
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
Case 2:21-mj-00241-MLP Document 1 Filed 04/22/21 Page 8 of 12
               Case 2:21-mj-00241-MLP Document 1 Filed 04/22/21 Page 9 of 12




1                                     ATTACHMENT A
                                      Parcel to be searched
2
3         1.       One USPS Priority Mail parcel addressed to “Melissa Ntrequire 2915 288th
4 ST E Roy, WA 98580-8559” with a return address of “Beach Skin 43143 Lancaster blvd
5 Lancaster, CA 93535” This parcel measures approximately 8.6” X 5.4” X 1.75” with a
6 weight of approximately 1 pound, 0 ounces. This parcel is postmarked April 10. 2021,
7 from zip code 93535 and carries $7.27 in postage. The delivery confirmation number is
8 9405509205568340949106. The parcel is currently located at the USPS Seattle
9 Processing and Distribution Center, 10700 27th Ave. S., Seattle, Washington.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A - 1                                                  UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     PARCEL TO BE SEARCHED
                                                                        SEATTLE, WASHINGTON 98101
     USAO# 2021R00407 [BEACH SKIN to NTREQUIRE]                               (206) 553-7970
             Case 2:21-mj-00241-MLP Document 1 Filed 04/22/21 Page 10 of 12




 1                                       ATTACHMENT B
                                          Items to be seized
 2
 3
            The following items that constitute evidence, instrumentalities, or fruits of
 4
     violations of Title 21, United States Code, Section(s) 841(a)(1), distribution and
 5
     possession with intent to distribute controlled substances, and 843(b), unlawful use of a
 6
     communication facility, including the U.S. mails, to facilitate the distribution of
 7
     controlled substances:
 8
                 a.     Controlled substances, including, but not limited to, cocaine, crack
 9 cocaine, fentanyl, heroin, hashish, marijuana, methamphetamine, MDMA, methadone,
   oxycodone, and Oxycontin;
10
11                 b.     Monetary instruments, including but not limited to, currency, money
     orders, bank checks, or gift cards;
12
13                 c.     Controlled substance-related paraphernalia;

14                d.     Documentary evidence relating to the purchase, sale, and/or
15 distribution of controlled substances;
16                 e.     Notes, letters and other items which communicate information
     identifying the sender and/or recipient or pertaining to the contents of the mailing; and
17
18                f.      Fingerprints and/or handwriting, to identify who handled and/or
     mailed the parcel.
19
20
21
22
23
24
25
26
27
28
      ATTACHMENT B - 1                                                       UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      ITEMS TO BE SEIZED
                                                                              SEATTLE, WASHINGTON 98101
      USAO# 2021R00407 [BEACH SKIN to NTREQUIRE]                                    (206) 553-7970
Case 2:21-mj-00241-MLP Document 1 Filed 04/22/21 Page 11 of 12
Case 2:21-mj-00241-MLP Document 1 Filed 04/22/21 Page 12 of 12
